Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-20 rejected under 35 U.S.C. 101 because
2.	Claims 1, 4-7 are rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more.
Step 1: Claim 1 recites a system comprising components for performing a plurality of functions, and therefore is a machine, which is a statutory category of invention.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, after the step of :a processor electrically connected…” there are a number of wherein clauses that specify that the processor is “according to” or “based on”. These limitation don’t place any patentable limits on the claimed static/physical component that is the processor. These limitations do not refer to functions of the processor (i.e., the processor is “configured” or “programmed” to) nor programming that it stored in a memory. Instead, these limitations relate to intended use of the claimed processor that do not patentably limit or receive patentable weight as it pertains to the processor. Based on this interpretation, we have a processor that performs a general natural language analysis that can be reasonably argued to be performed by a human since the wherein clauses are not afforded patentable weight. Other than the abstract idea, we have generic computer components to carry out an otherwise abstract idea that would not amount to significantly more.  The limitations, interpreted under their broadest reasonable interpretation and in consistent with the specification, cover performance of the limitations by the human but for generic computer components.  These concepts fall into the “mental process” group of abstract ideas. Other than reciting “storage device” and “a processor” operated to perform the recited steps, nothing in the claim precludes the above steps from being practically performed by the human. See MPEP 2106.04 and the 2019 PEG.
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application.  Claim 1 recites the additional element of “storage device” and “a processor”.  The “storage device” and “a processor” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claim as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of “storage device” and “a processor”. These limitations are merely including instructions to implement the abstract idea on a computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea. See MPEP 2106.05.
	Dependent claims 4-7 are rejected as being directed to an abstract idea without significantly more because they depend on rejected independent claim 1.
3.	Claims 1, 4-8, 11-15, and 18-20 rejected under 35 U.S.C. 101 for being directed to data gathering for a mathematical algorithm.
As for independent claims 1, 8, and 15, the word extraction or finding valid words in the records of the failure histories of the semiconductor equipment based on a dictionary step seems to be data gathering for a mathematical algorithm (i.e., LDA) which then outputs data in the form of the abnormal model table. Nothing is done with this data; the claimed process simply ends with the output of the data. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer").
Dependent claims 4-7, 11-14, and 18-20 are rejected under 35 U.S.C. 101 as being directed to data gathering for a mathematical algorithm because they depend on rejected independent claims 1, 8, and 15.
Response to Arguments
4.	Applicant’s arguments, filed 09/12/22, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1, 4-8, 11-15, and 18-20 has been withdrawn. 
With respect to the 101 rejections, Applicant argues that the LDA model is used in the field of machine learning and the algorithm of machine learning is performed with computer devices and is impossible to be performed by human and the additional elements are not abstract ideas belonging to the “mental process” grouping. Examiner respectfully submits that for claims 8 and 15, the LDA to generate the abnormal model table is recited as active steps or programming stored in a computer readable medium. However, for claim 1, after the step of :a processor electrically connected…” there are a number of wherein clauses that specify that the processor is “according to” or “based on”. These limitation don’t place any patentable limits on the claimed static/physical component that is the processor. These limitations do not refer to functions of the processor (i.e., the processor is “configured” or “programmed” to) nor programming that it stored in a memory. Instead, these limitations relate to intended use of the claimed processor that do not patentably limit or receive patentable weight as it pertains to the processor. Based on this interpretation, we have a processor that performs a general natural language analysis that can be reasonably argued to be performed by a human since the wherein clauses are not afforded patentable weight. Other than the abstract idea, we have generic computer components to carry out an otherwise abstract idea that would not amount to significantly more.
Applicant further argues that if the additional element of a claim includes an improvement to any other technology of the technical field, the claim should be identified as amounts to significantly more than the judicial exception itself. Examiner respectfully submits that as respond above claim 1 has a processor that performs a general natural language analysis that can be reasonably argued to be performed by a human since the wherein clauses are not afforded patentable weight. Other than the abstract idea, we have generic computer components to carry out an otherwise abstract idea that would not amount to significantly more and therefor the additional element elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the abstract idea.

5.	Claims 1, 4-8, 11-15, and 18-20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652